Citation Nr: 1042186	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-36 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension was not shown in service or for many years 
thereafter, and there is no competent evidence linking the 
Veteran's current hypertension to service or to a service-
connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, 
may not be presumed to have been incurred or aggravated therein, 
and is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a claim 
for service connection (to include on a secondary basis), as well 
as what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include VA treatment records, VA 
examination reports, information from the National Archives and 
Records Administration, and a copy of a prior Board decision for 
a different veteran.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and providing argument.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
hypertension.  Specifically, he contends that such disability is 
related to his service-connected PTSD, which has been rated as 30 
percent disabling since May 28, 2008.

The Board notes that all of the Veteran's service treatment 
records and service personnel records have been shown to be fire-
related.  The Board is mindful that, in a case such as this where 
service records are unavailable, VA has a heightened obligation 
to assist the Veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).

The earliest evidence in the record documenting the Veteran's 
hypertension is contained in a July 2002 VA treatment record, 
which noted that the Veteran currently had hypertension.  A May 
2008 VA treatment record noted that the Veteran had had 
hypertension since 1999.

The Veteran underwent a VA hypertension examination in December 
2008.  On that occasion, he reported that he had had hypertension 
for 20 years or longer.  He stated that when his temper gets 
riled up or when talking about war, his blood pressure "goes 
nuts," but that after he calms down, his blood pressure gets 
better.  It was noted that his hypertension had been stable since 
onset and that he was currently treated with medication.  The 
Veteran was diagnosed with essential hypertension.  The examiner 
opined that the Veteran's hypertension is not caused by or a 
result of service-connected PTSD.  She stated that while it is 
well known that stress can transiently elevate blood pressure in 
all individuals (per the adrenaline "flight or fight" 
response), this is a normal response to catecholamine release, 
and such temporary elevation does not cause or permanently 
aggravate the underlying condition of hypertension.  She 
concluded by noting that current medical literature had been 
reviewed and that she was not aware of any medical literature 
that substantiates a claim that PTSD permanently elevates the 
blood pressure.

Thereafter, on his September 2009 VA Form 9, the Veteran 
reiterated that when his temper flared, his blood pressure 
spiked, and he argued that he had been suffering from PTSD 
symptoms for years prior to actually being diagnosed with PTSD.  
Therefore, he stated that even though his PTSD was not diagnosed 
until recently, he felt that the spiking of his blood pressure 
over time (allegedly due to PTSD symptomatology) served to worsen 
his hypertension condition.

With regard to service connection for hypertension on a direct 
basis, the Board acknowledges that the Veteran's service 
treatment records are unavailable.  However, the Veteran does not 
contend, and the medical evidence of record does not show, that 
hypertension was present in service.  In addition, hypertension 
was not shown to a compensable degree within one year following 
his discharge from service.  In this regard, post-service VA 
treatment records reflect that the Veteran was not diagnosed with 
hypertension until decades after his service discharge.  
Furthermore, the record does not contain any competent evidence 
to suggest a possible association between his hypertension and 
service, nor has the Veteran made any such argument.  Thus, under 
these circumstances, the Board has no duty to obtain a medical 
opinion addressing service connection on a direct basis.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With regard to service connection for hypertension on a secondary 
basis, the only evidence supporting the Veteran's claim consists 
of his own statements that his hypertension is related to his 
service-connected PTSD.  However, the Veteran does not contend 
and the evidence does not establish that the Veteran has any 
medical or specialized training with respect to diagnosing or 
determining the etiology of cardiovascular or mental disorders.  
Thus, his lay opinion as to the relationship between his 
hypertension and PTSD is entitled to significantly less probative 
value than the opinion of the medical professional in this case, 
specifically, the opinion of the VA examiner.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the December 2008 VA examiner reviewed the claims file, 
thoroughly interviewed and examined the Veteran, and provided 
adequate reasoning and bases for the opinion that the Veteran's 
hypertension is not caused by or a result of service-connected 
PTSD, and for the opinion that temporary elevation of blood 
pressure caused by stress does not cause or permanently aggravate 
the underlying condition of hypertension.  For these reasons, the 
opinion by the December 2008 examiner is of greater probative 
value than the Veteran's lay contentions regarding the etiology 
of his hypertension.  Accordingly, service connection for the 
Veteran's hypertension on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310(a) (2010).

The Board acknowledges that the Veteran submitted a copy of a 
prior Board decision for a different veteran, wherein the Board 
had granted service connection for hypertension as secondary to 
PTSD based on facts and evidence specific to that case.  However, 
by law, Board decisions are of a nonprecedential nature.  See 
38 C.F.R. § 20.1303 (2010).  Because the current case requires 
the Board to analyze entirely different facts and evidence, the 
Board cannot apply findings and conclusions in other decisions to 
the instant case.  Instead, the instant case must be decided 
based on the facts and evidence specific to this Veteran's case.

The Board also acknowledges that in the October 2010 appellant's 
brief, the Veteran's representative cited medical literature 
suggesting a link between PTSD and heart disease.  However, the 
current case involves the issue of hypertension, not heart 
disease.  Therefore, the cited medical literature is not relevant 
to the current appeal.

In sum, the Board finds that the most competent and probative 
evidence indicates that the Veteran's hypertension was not shown 
in service or for many years thereafter, is not shown to be 
etiologically related to any incident of active service, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  Accordingly, service connection 
for the Veteran's hypertension is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected PTSD, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


